Title: The York County Committee to the Pennsylvania Delegates in Congress, 1 August 1775
From: York County Committee
To: Pennsylvania Delegates in Congress


Gentlemen,
York Town, Augt 1st, 1775.
Our County Committee met 28th ult., and after going through the other business they were called for, (which will be the Subject of another Letter herewith sent,) they proceeded to Consider in what manner the recommendation of the Assembly and the Continental Congress, touching those People (in this County) who Conscientiously scruple bearing Arms, shou’d be Carried into Execution. It was expected that some offer wou’d have been made by those People, but as no such offer was made on their part, it was recommended, that they should be applied to in every Township in this County, to see if they wou’d voluntarily propose any mode of Contribution agreeable to the recommendations aforesaid. But since the breaking up of the County Committee, It has been suggested to the Committee of Corres’dence and observation, by some worthy People of that Persuasion, that all such Applications wou’d be fruitless, as those People equally scruple subscribing as bearing Arms, but apprehend, that if the Commissioners and Assessors wou’d lay a reasonable sum as a Tax on those who refuse or cannot consistent with their Consciences bear Arms, that it would be submitted to without reluctance, and consequently requested the Comittee to recommend that step to the Commissioners and Assessors.
In so delicate an Affair, where on the one hand any harsh Measures might tend to infringe the rights of Conscience, and be Construed to be taking money out of our brethren’s Pockets without their consent; and on the other the impropriety of one part of the Community defending the whole, in a struggle where every thing dear to Freemen is at stake, added to this the danger of the Militia laying down their Arms, finding the Burthen so unequally born, and that others wont so much as touch it with their Little finger; others (they say) who have as much at stake, and are in many instances abler than themselves to Assist in the Publick Conflict.
The Committee thought it of too much emportance for them to proceed without the direction of the Congress, or at least of the Delegates of this Province, more especially as the same difficulty must occur in every County of the Province; and we doubt not but the Subject has been thought of by those so much more Capable then the Committee, of Framing an expedient to avoid the Evils on the one hand and the other. That suggested to us wou’d be agreeable here, and the Committee wish that the same or some other might be speedily recommended, to quiet the minds of People here and prevent inevitable confusion. We are, Gentlemen, Your most obedient, humble Servants. 
Jas. Smith, Chairman.
(Signed by order of the Committee,)
 
Directed. To the Delegates of the Province of Pennsylvania in Congress at Philada. Favoured per Mr. Abra. Usher.
